OPINION — AG — ** FEES CHARGED TO REPRODUCE DOCUMENTS ** UNDER THE PROVISIONS OF 67 Ohio St. 102 [67-102], WHERE THE PHOTOGRAPHIC OR PHOTOSTAT METHOD OF RECORDING HAS BEEN INSTALLED FOR THE OFFICE OF THE COURT CLERK — WHETHER THE EQUIPMENT THEREFOR WAS PURCHASED FROM THE COURT FUND UNDER AUTHORITY OF 67 Ohio St. 101 [67-101], OR WHETHER PURCHASED FROM SOME OTHER SOURCE — THE FEES FOR SUCH RECORDING ARE THOSE PRESCRIBED BY LAW FOR SIMILAR SERVICES OF THE COUNTY CLERK WHERE THE PHOTOGRAPHIC METHOD OF RECORDING IS USED; AND THAT, AT THE PRESENT TIME, SUCH FEES ARE PRESCRIBED IN 28 Ohio St. 32 [28-32]  (FEES CHARGED, COLLECTED, XEROX, PUBLIC) CITE: 67 Ohio St. 102 [67-102], 67 Ohio St. 94 [67-94] (JAMES C. HARKIN)